Wheeler, J.
The petition is manifestly insufficient. It contains no averment that the defendant covenanted for the goodness of the title. There is no distinct averment of a covenant or the breach of covenant for a good title. It is averred that the defendant “ conveyed or pretended to convey” certain land, which will appear by reference to the deed of conveyance which is made a part of the petition. The deed exhibited does appear to have been intended as a general warranty deed ; and possibly, on general demurrer, the reference to the deed might be deemed a sufficient allegation of the cov*382enant therein contained. That would certainly be going very far to help out defective pleading. But if, in this particular, the petition may be deemed sufficient, it manifestly is insufficient in that it does not allege or show a breach of covenant. It is said that John and James Stewart brought suit for and recovered the land, but it is not alleged against whom they recovered. It is not averred that this plaintiff was a party to that suit, or that his title was brought in question therein. In fine, it does not appear by the, averments of the petition that the Stewarts, or any one else have a title to the land superior to that of the plaintiff; or that there is any paramount outstanding title, or any judgment of any Court, binding the plaintiff to prevent him from holding the land under his conveyance. The petition is blank in dates, and too manifestly defective and insufficient to support a recovery. The other grounds relied upon for a reversal of the judgment are not deemed to require particular notice. The judgment is therefore reversed and the cause remanded.
Reversed and remanded.